Citation Nr: 0101861	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-13 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to July 
1969.  


REMAND

A review of the evidence of record indicates that the veteran 
was awarded the Combat Infantryman Badge (CIB).  This may be 
taken as presumptive evidence that the veteran served in 
combat.  In this respect, the Board of Veterans' Appeals 
(Board) notes that 38 U.S.C.A. § 1154 (b) (West 1991) 
provides that if an injury or disease was alleged to have 
been incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  38 C.F.R. § 3.304(d). "Satisfactory evidence" is 
credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This provision 
does not establish a presumption of service connection, but 
eases the combat veteran's burden of demonstrating the 
occurrence of some inservice incident to which the current 
disability may be connected.  Collette, 82 F.3d at 392 

The available records reflect that the veteran had a 
bilateral hearing loss in the 3000 and 4000 Hertz frequencies 
prior to entering service.  There is no separation 
examination available for review.  When the veteran was 
examined for compensation purposes by the VA in July 1970, 
shortly after release from active duty, there was no hearing 
loss reported; however, there was no audiometric examination.  
On a service department examination in November 1975, 
audiometric findings indicated bilateral hearing loss.

The Board further notes that when the veteran was examined at 
a private medical facility in February 1999, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
50
55
LEFT
15
15
45
65
70

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2000) 

While the veteran has specified several incidents which 
occurred in service which he feels caused his hearing loss 
or, arguable, the increase in his hearing loss disability, 
the veteran has not been provided with a VA compensation 
examination to determine the etiology of his service hearing 
loss.  

Accordingly, the case is remanded to the VA Regional Office 
(RO) for the following action:

The VA should schedule the veteran for a 
special audiological examination to 
determine the nature and etiology of any 
post service hearing loss.  All pertinent 
tests should be undertaken, and the 
findings reported in detail.  The claims 
folder should be made available to the 
examiner prior to the studies to review 
the reports of prior examinations.  Any 
conclusions reached should be supported 
by reference to specific information.  In 
particular, the examiner should be asked 
to reach a conclusion as to whether there 
is any etiological relationship between 
the increased level of hearing loss noted 
after service and the acoustic trauma the 
veteran underwent while serving in combat 
in Vietnam.  

When the requested development is completed, the RO should 
review the case.  If the benefit sought is not granted, the 
veteran and representative should be provided with an 
appropriate supplemental statement of the case.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
case should then be returned to the Board for further 
appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purposes of this remand are to obtain additional 
information and to assist the veteran in the development of 
the claim.  No inference should be drawn regarding the merits 
of the claim, and no action is required of the veteran until 
further notified. 



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




